Citation Nr: 1442371	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-08 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the left knee, status post debridement with residuals (previously described as tendonitis of the left knee) in excess of 10 percent prior to April 4, 2014, and in excess of 30 percent from April 4, 2014.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a rating in excess of 10 percent.  The matter is now appropriately before the Winston-Salem, North Carolina RO.

The Veteran and his wife provided testimony at a July 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.

The Board previously remanded this matter in March 2014 for further evidentiary development, to include a new VA examination.

In an August 2014 rating decision, the RO increased the Veteran's disability evaluation for his left knee to 30 percent.  As this was not a grant of the full benefit sought on appeal, the matter is still before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  For the period prior to April 4, 2014, the Veteran's left knee condition is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.

2.  For the period from April 4, 2014, the Veteran's left knee condition is manifested by objective evidence of extension limited to 20 degrees, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 30 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to April 4, 2014, and in excess of 30 percent from April 4, 2014, for the Veteran's degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in March, 2014.  

The Board's remand instructed the RO to: (1) contact the Veteran asking him to provide any additional private treatment records; (2) afford the Veteran an examination to determine the extent of his left knee disability, and (3) readjudicate the claim.

VA sent a March 2014 letter to the Veteran requesting authorization to obtain any updated private treatment records and additional records were appropriately obtained.  The Veteran was scheduled for and attended an April 2014 VA left knee examination.  The RO readjudicated the claim in an August 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the May 2009 rating decision on appeal, a November 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected left knee disability.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letter provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination for the Veteran's left knee was most recently afforded in April 2014.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent April 2014 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his left knee disability.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his left knee during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that they understood that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



III.  Increased Rating for the Right and Left Knees

      Increased Evaluation Claims in General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

      
      
      
      Applicable Diagnostic Codes

In this case, the Veteran was assigned a 10 percent rating for tendonitis of the left knee, under Diagnostic Code 5024-5260 for limitation of flexion, effective November 1997.  Effective 2014, the Veteran was assigned a 30 percent rating for degenerative joint disease of the left knee, under Diagnostic Code 5261.  The Veteran filed a claim for increase in April 2007.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. 
§ 4.27 (2013). 

Diagnostic code 5024 is used to evaluate for tenosynovitis, and the regulations instruct that diseases under diagnostic codes 5013 through 5024 be rated on limitation of motion of the affected parts as arthritis.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5024 (2013). 

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

      Factual Background

The Veteran has undergone four separate VA knee examinations during the period on appeal and the record contains numerous private examinations.

The Veteran's July 2007 VA examination noted pain, weakness, and stiffness.  Pain was rated as a 5 out of 10.  There was no radiation, weakness, stiffness, swelling, heat, redness, instability, giving-way, locking, fatigability or decrease in endurance.  There were no episodes of dislocation or subluxation.  Upon examination there was no edema, effusion, instability, weakness, tenderness to palpation, abnormal movement or guarding.  Range of motion findings were as follows: flexion was to 125 degrees with pain at 125 degrees and no change upon repetitive motion; extension was to 0 degrees with no pain or change upon repetitive motion.  However, it was noted that the Veteran walked with a limp after the examination.  All ligaments were intact and there was no ankylosis.

The Veteran's March 2008 VA examination noted pain and stiffness.  There was no swelling, heat, or redness.  The Veteran was able to complete activities of daily living.  While the Veteran complained of giving way, he had not fallen.  Further, on examination there was no grinding, clicks, snaps, instability, patellar or meniscus abnormality.  Despite pain at 60 degrees of flexion, the Veteran was able to flex to 120 degrees with no change upon repetitive motion.  Extension was to 0 degrees with no pain or change upon repetitive motion.  There was no ankylosis.

At the Veteran's November 2008 VA examination, the Veteran reported pain, stiffness, and swelling.  He continued to complain of giving way and instability.  However, there was no weakness, locking episodes, episodes of dislocation or subluxation, or effusion.  The Veteran was able to complete activities of daily living.  Upon examination there was tenderness, crepitation, and clicks or snaps.  Despite complaints of instability, the examiner found no grinding, instability, or any other knee abnormality.  Range of motion findings were: flexion 120 degrees with no pain or change upon repetitive motion; extension 5 degrees with no pain or change upon repetitive motion.  There was no ankylosis.

At the Veteran's most recent VA examination in April 2014, the Veteran reported left knee pain that was worse with bending or kneeling.  If he knelt or accidentally kicked an object, his patellar tendon would become irritated and painful with decreased extension for 1 or 2 days with ice and elevation.  The examiner observed tenderness to palpation in the left knee.  The Veteran regularly used a left knee brace.  While the Veteran reported that he wore the brace for stability, the examiner suspected that it was more for overall protection since the joint showed no signs of instability.  There was no instability, patellar subluxation or dislocation, or additional conditions.  Bone architecture was normal, there was no acute fracture or dislocation, no significant erosive or proliferative arthropathy.  Range of motion findings were: flexion 90 degrees with no objective evidence of painful motion; extension 25 degrees with pain at 25 degrees.  Left knee strength was reported to be 5/5 which was noted to be normal.  There was no change for either flexion or extension upon repetitive motion testing.  The examiner noted functional loss due to less movement than normal and pain on movement.  Upon appropriate diagnostic testing, there was no x-ray evidence of degenerative or traumatic arthritis.

Regarding effects on employment, the examiner observed that chronic left knee pain causes irritation and decreases the Veteran's ability to move rapidly in a fast pace job.  However, the examiner added that more sedentary vocations would be possible since the Veteran's pain was adequately controlled on daily Tramadol. 

In addition to the VA examinations, the Veteran has submitted treatment records of multiple private examinations.  During the period on appeal, private examinations document pain and symptoms similar to those noted at VA examinations.  Range of motion findings ranged from flexion of 80 degrees to flexion of 140 degrees and extension from 15 of degrees to extension of 0 degrees.  Pain was documented at the majority of private examinations, however, the examiner did not indicate that pain further reduced range of motion.  In addition, there is no evidence that repetitive motion testing was performed.  With respect to the findings of flexion at 80 degrees and extension at 15 degrees, the Board notes that both of these findings were at a single April 2007 private examination.  The record shows that the Veteran underwent surgery on his left knee in April 2007, for which he was granted a temporary 100 percent evaluation.  These range of motion findings were seemingly taken after the surgery. 

      Analysis

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent prior to April 4, 2014 and in excess of 30 percent from April 4, 2014 is not warranted for the Veteran's left knee.

Specifically, the evidence prior to April 4, 2014 does not show flexion in the left knee limited to 30 degrees or less to warrant a higher rating under Diagnostic Code 5260.  Likewise, the record does not show extension limited to 15 degrees or more to warrant an increased rating under Diagnostic Codes 5261.  Throughout the period on appeal, flexion has ranged from 80 to 140 degrees.  As noted, the lone reading of 80 degrees of flexion was taken in April 2007 post-surgery.  The other range of motion findings ranged from 90 to 140.  With respect to extension, for this time period extension findings ranged from 15 degrees to 0 degrees.  Again, the lone documentation of 15 degrees was in April 2007 after the Veteran's left knee surgery (at that time the Veteran was in receipt of a temporary total rating due to his surgical treatment).  In addition, because of the multitude of additional range of motion findings with extension at 0 degrees, the Board finds that the preponderance of the evidence supports a finding that the Veteran's extension during this time period was not limited to 15 degrees or more.  

As shown above, the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 at any time prior to April 5, 2014.  Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted prior to April 4, 2014.    

With respect to the period from April 4, 2014, pursuant to the findings at the Veteran's April 2014 VA examination, the RO appropriately increased the Veteran's evaluation under Diagnostic Code 5261 to 30 percent for extension limited to 20 degrees or greater.  However, the Board finds that a rating in excess of 30 percent for this time period is not warranted as the Veteran did not demonstrate extension limited to 30 degrees or more to warrant an increased rating under Diagnostic Code 5261.  

Further, there is no evidence to support a higher disability rating for the left knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2012);  see also DeLuca, supra.  

With respect to other potentially applicable rating criteria, the claims folder contains no competent lay or medical evidence indicating that the Veteran's left knee disability has been manifested by instability, ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time.  As such, an increased rating  (or separate rating based on instability) cannot be assigned for the left knee for either time period under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263 (2013).   In particular, with respect to instability, the Board observes the Veteran's contentions that his left knee is not stable and that feels as though his knee is going to give way.  However, despite these contentions, the examination reports have consistently revealed a lack of instability of the ligaments of the left knee on objective testing.   While the Veteran is sincere in his report of symptoms, with respect to the presence of instability, or lack thereof, the Board places greater probative weight on the various medical reports that have repeatedly and consistently noted a lack of instability.  The Veteran's own determination about the stability of his knees is outweighed by the more probative findings of the VA examiners, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

A higher rating is similarly unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

The Board notes that the Veteran has stated pain varies in intensity, and he has reported his knees feeling like they would give way, locking up, instability, pain, stiffness, incoordination, and weakness.  However, on examination, the Veteran's flexion was only limited to at most 90 degrees  and at most 25 degrees for extension for the left knee and there was no grinding, no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right and left knee disabilities would still more closely approximate no more than a 10 percent rating prior to April 4, 2014, and a 30 percent rating from April 4, 2014.

Thus, a disability rating in excess of 10 percent prior to April 4, 2014, and in excess of 30 percent from April 4, 2014 is not warranted.

The Board does note the special circumstances pertaining to a disability rating for the knee, as addressed above.  Notably, separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  When a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Here, the Veteran was originally granted a 10 percent evaluation under Diagnostic Code 5260 for limitation of flexion to 45 degrees, effective November 19, 1997.  In its August 2014 rating decision the RO granted an increased rating of 30 percent under Diagnostic Code 5261 for limitation of extension to 20 degrees, effective April 4, 2014.  In doing so, the RO effectively replaced the Veteran's previous 10 percent evaluation under Diagnostic Code 5260 with the current 30 percent evaluation under Diagnostic Code 5261.  

While the Board does note the circumstances allowing for separate evaluations under Diagnostic Codes 5260 and 5261, here, this change in the assigned diagnostic code does not result in a reduction of compensation and actually results in an increase in compensation.  In addition, the Veteran's evaluation of 10 percent under DC 5260 was not in place for 20 years or longer.  As a result of all of this, the change in diagnostic codes is not tantamount to a reduction of a protected rating.  See 38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  Moreover, as previously shown, the Veteran does not meet the criteria for a compensable evaluation under the original diagnostic code during the period on appeal, as the Veteran's left knee flexion has never been shown to be limited to 45 degrees.  As such, the Board also finds that separate ratings based on the change in diagnostic codes are not appropriate in this case.

      Extraschedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left knee are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his left knee disability.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER


Entitlement to an increased rating for degenerative joint disease of the left knee, status post debridement with residuals (previously described as tendonitis of the left knee) in excess of 10 percent prior to April 4, 2014, and in excess of 30 percent from April 4, 2014 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


